Citation Nr: 0002401	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-06 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased original disability rating 
for residuals of frozen feet, rated as 10 percent disabling 
prior to January 12, 1998.

2.  Entitlement to an increased original disability rating 
for service-connected residuals of cold injury, right foot, 
rated as 20 percent disabling, effective January 12, 1998.

3.  Entitlement to an increased original disability rating 
for service-connected residuals of cold injury, left foot, 
rated as 20 percent disabling, effective January 12, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which, implemented a November 1996 
Board decision that granted a claim by the veteran seeking 
entitlement to service connection for residuals of frozen 
feet.  In that decision, the RO assigned a 10 percent 
disability rating for his frozen feet disability.  The RO 
rendered another rating decision in May 1998.  In that 
decision, it continued the veteran's grant of a 10 percent 
disability rating for his residuals of frozen feet prior to 
January 12, 1998, and granted entitlement to a 20 percent 
disability rating for residuals of cold injury, right foot, 
and a 20 percent disability rating for residuals of cold 
injury, left foot, effective January 12, 1998.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased original disability rating for residuals of frozen 
feet is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)  (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81  (1990).  Here, the 
veteran's claim is well grounded because he is service-
connected for residuals of frozen feet and has appealed the 
initial grant of less-than-complete benefits.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (where a veteran appeals 
the RO's initial assignment of a rating, for a service-
connected disorder, that constitutes less than a complete 
grant of benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").

Here, the Board recognizes that the veteran underwent VA 
examination of his cold injury residuals in April 1998.  
However, the report of that examination is inadequate.  
Current regulations indicate that the rating of cold injury 
residuals requires a determination as to the existence, or 
not, of pain, numbness, cold sensitivity, arthralgia, tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of the affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code 7122  (1999).  The April 1998 VA cold injury 
examination does not address all of these potential symptoms.  
In addition, X-rays of the veteran's feet have not been taken 
to determine if there are any radiographic abnormalities 
involving the feet.  Furthermore, the Board notes that the 
veteran has been diagnosed with flat feet, diabetic 
neuropathy, and plantar fasciitis, none of which are service-
connected.  Therefore, the symptomatology attributable to 
these pathologies must be distinguished from that of his cold 
injury.  38 C.F.R. § 4.14  (1999).  This has not yet been 
accomplished. 

In light of the above, the Board finds that another VA 
examination should be conducted.  This is necessary in order 
to provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327  (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
residuals of frozen feet, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist, 
to determine the severity of his service-
connected residuals of frozen feet for VA 
disability compensation rating purposes.  
He must be given adequate notice of the 
requested examination, which includes 
advising him of the consequences of 
failure to report for it.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  The claims folder must be made 
available for review by the examiner 
prior to the examination.  All clinical 
findings should be reported in detail.  
Such tests as the examiner deems 
necessary, including X-rays, should be 
performed.

The examiner should identify 
diagnostically all symptoms which are 
manifestations of the veteran's service-
connected residuals of frozen feet.  
Specifically, the examiner is to 
determine which, if any, of the following 
are present:  pain; numbness; cold 
sensitivity; arthralgia; tissue loss; 
nail abnormalities; color changes; 
locally impaired sensation; 
hyperhidrosis; and/or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the 
affected parts, namely his right and left 
foot.  It is essential that the examiner 
distinguish those symptoms attributable 
to other, nonservice-connected 
disabilities, such as flat feet, diabetic 
neuropathy, and plantar fasciitis, so 
that the degree of disability caused 
solely by the veteran's residuals of 
frozen feet may be ascertained for rating 
purposes.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  After the above action has been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
residuals of frozen feet, with 
consideration of all the evidence of 
record, to determine if any change is 
warranted in its prior decision.  Review 
should be accomplished in compliance with 
Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (where the law or regulation 
changes after a claim has been filed, but 
before the administrative or judicial 
appeal process has been conducted, the 
version of the law or regulation most 
favorable to the veteran shall be 
applied), and, if applicable, Fenderson 
v. West, 12 Vet. App. 119, 126  (1999) 
(separate ratings can be assigned for 
separate periods of time based on the 
facts found, a practice known as 
"staged" ratings).

5.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The purpose of 
this REMAND is to fulfill VA's duty to assist and to insure 
procedural due process.  The veteran needs to take no action 
until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



